Case 20-12607-mdc       Doc 28    Filed 08/18/20 Entered 08/18/20 16:44:57             Desc Main
                                  Document     Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ________________________________________________________________________
   IN RE:                              :
                                       :
          Terence Poulton              :     Case No.: 20-12607MDC
          Shannon Poulton              :
                                       :
          Debtor(s)                    :     Chapter 13


    NOTICE OF APPLICATION FOR COUNSEL FEES PURSUANT TO SECTION 331
                       OF THE BANKRUPTCY CODE

          To the debtor and all parties in interest, NOTICE is hereby given:

          1.     That Brad J. Sadek, Esquire, counsel for the Debtor(s) in the above-
   captioned matter, has filed an Application with this Court for Allowance of
   Compensation in connection with his legal services rendered to the debtor in these
   bankruptcy proceedings.

          2.      That the Application requests the court to enter an Order approving
   counsel fees in the amount of $4,250.00 and advanced costs in the amount of $0.00.

           3.     That any answer, objection, responsive pleading or request for hearing in
   writing must be filed with the Clerk of the United States Bankruptcy Court, Robert N.C.
   Nix Sr. Federal Courthouse, 900 Market Street, Philadelphia, PA 19107, and a copy
   thereof served on the counsel whose name and address appear below, within twenty-one
   (21) days from the date of this notice.

           4.      That in the absence of an answer, objection or request for hearing, counsel
   will certify same to the Court after twenty-one (21) days from the date of this notice and
   the Court may enter the proposed Order approving said counsel fees.



   Dated: August 18, 2020
                                                                 SADEK AND COOPER,
                                                                /s/ Brad J. Sadek, Esquire
                                                                1315 Walnut Street, #502
                                                                Philadelphia, PA 19107
                                                                215-545-0008
                                                                Counsel for Debtor(s)
